Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on March 28, 2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 06/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.: US 10,714,347 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-5, 7-12, 15-19 & 21-25 are allowed. 					      The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by method comprising: forming a gate stack extending over a semiconductor region; forming gate spacers, wherein the gate spacers are on opposite sidewalls of the gate stack; etching the gate stack to form a trench extending into the gate stack, wherein the trench penetrates through an isolation region that is underlying the gate stack, and wherein when the gate stack is etched, an inter-layer dielectric on opposing sides of the gate stack is simultaneously etched; forming a dielectric layer on a sidewall of the gate stack and extending into the trench; etching a material that is lower than a bottom end of the dielectric layer to extend the trench downwardly; removing the dielectric layer to reveal the sidewall of the gate stack; and filling the trench with a dielectric material to form a dielectric region, wherein the dielectric region contacts the sidewall of the gate stack.
The most relevant prior art reference due to Zang et al. (Patent No.: US 10,418,285 B1) substantially discloses a method comprising: 								forming a gate stack extending over a semiconductor region (Col. 3, L 3 – 23, Figs.  1A-1C – gate stack 107’); 										forming gate spacers, wherein the gate spacers are on opposite sidewalls of the gate stack (Col. 3, L 3 – 23, Figs.  1A-1C – gate spacers 105);								 etching the gate stack to form a trench extending into the gate stack, wherein the trench penetrates through an isolation region that is underlying the gate stack (Col. 3, L 3 – 23, Figs.  1A-3C – gate stack 107’, trench 115, isolation region 109; Figs. 3B & 3C clearly show that the bottom of the trench 115 ends in the isolation region; the trench is formed in order to achieve gate isolation; the trench has to go all the way through the gate and into the isolation region beneath the gate to ensure proper gate isolation; even if there is a little bit of gate material left underneath the trench the objective of proper isolation will not be achieved; in order to make sure that there is no gate material left under the trench, the trench has to be dug deep enough into the isolation region);										forming a dielectric layer on a sidewall of the gate stack and extending into the trench (Col. 3, L 3 – 23, Figs. 2A-2C – dielectric layer 203);						etching a material that is lower than a bottom end of the dielectric layer to extend the trench downwardly (Col. 3, L 3 – 29, Figs. 2A-3C);						removing a first portion of the dielectric layer to reveal the bottom of the gate stack (Col. 3, L 24 – 43, Figs. 3A-3C – a portion of the dielectric layer 203 has been removed from the bottom of the trench; the remaining of the dielectric layer has been re-labeled as 203’); and		filling the trench with a dielectric material to form a dielectric region, wherein the dielectric region contacts the dielectric layer formed previously on the sidewall of the gate stack (Col. 3, L 24 – 43, Figs. 4A-4C – dielectric material 403).				Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-5, 7-8, 21-22 & 24: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 9: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method comprising: forming a dummy gate stack on a semiconductor fin; forming a Contact Etch Stop Layer (CESL); forming an Inter-Layer Dielectric (ILD) over the CESL, wherein the dummy gate stack is in the ILD and the CESL; replacing the dummy gate stack with a replacement gate stack; etching the replacement gate stack to form a trench penetrating through the replacement gate stack and an isolation region that extends into a semiconductor substrate, with the semiconductor substrate being underlying the semiconductor fin, wherein during the etching the replacement gate stack, a dielectric layer is formed in the trench and on sidewalls of the replacement gate stack, wherein the dielectric layer extends to a level lower than a bottom surface of the dummy gate stack, and wherein the sidewalls face the trench; removing the dielectric layer from the trench; depositing a dielectric material into the trench; and planarizing the dielectric material to leave a dielectric region in the trench.
The most relevant prior art reference due to Huang et al. (Pub. No.: US 2015/0270401 A1) substantially discloses a method comprising:								forming a dummy gate stack on a semiconductor fin (Par. 0021, Fig. 8 – dummy gate stack 28);											forming a Contact Etch Stop Layer (CESL) (Par. 0026, Fig. 11 – Contact Etch Stop Layer (CESL) 44);											forming an Inter-Layer Dielectric (ILD) over the CESL, wherein the dummy gate stack is in the ILD and the CESL (Par. 0026, Fig. 11 – Inter-Layer Dielectric (ILD) 46); and		replacing the dummy gate stack with a replacement gate stack (Par. 0027, Fig. 12A – replacement gate stack 54).									Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 9 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 9 is deemed patentable over the prior arts.

Regarding Claims 10-12, 15-16, 23 & 25: these claims are allowed because of their dependency status from claim 9.

Regarding Claim 17: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method comprising: forming a conductive region over an isolation region; forming an inter-layer dielectric, wherein the conductive region is in the inter-layer dielectric; forming a trench penetrating through the conductive region, wherein the forming the trench comprises depositing a oxide layer on a top portion of a sidewall of the conductive region, and wherein the sidewall faces the trench; removing the oxide layer, wherein when the oxide layer starts to be removed, a bottom portion of the sidewall of the conductive region is exposed to the trench, and wherein the bottom portion of the sidewall of the conductive region is lower than a bottommost end of the oxide layer, and wherein after the removing the oxide layer, an entirety of the sidewall of the conductive region is exposed, and an additional sidewall of the inter-layer dielectric is further exposed; and filling a dielectric region into the trench.

The most relevant prior art references are due to Huang et al. (Pub. No.: US 2015/0270401 A1) and Zang et al. (Patent No.: US 10,418,285 B1).

Regarding Claims 18-19: these claims are allowed because of their dependency status from claim 17.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/29/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812